FILED
Fane ¥R22 JUN 11 2021

SUSAN Y. SOONG
CLERK, U.S. DISTRICT COURT
NORTH DISTRICT OF CALIFORNIA

Office Of The Clerk
U.S. District Court
Northern District of California
450 Golden Gate Avenue
San Francisco, CA 94102 PhLhy

by SCA As @ of hetion .
_ FHWA ond yotion Request te

Re inState aim

Dear Clerk:

My anme is Rudolph H. Moralez. I am the plaintiff in the above numbered case
proceedings currently before the Court (! -\SP1e - Request you please
take note of the following \ wweerr

Re: No:

1 x

Enclosed is the original of my motion to reinstate. my Cause of Action
with my afLLiuavae aiid exhibits attached thereto in support of my motion. I
am requesting you file the pleading and place on the Court's calendar for the
Court's ruling. As noted on my proof of service, I mailed a copy to the
California Attorney Generals office in San Francisco as plaintiff was ordered
in the Court's ORDER OF SUMMONS (Docket Number ), even though plaintiff

has not been contacted by their office.

Also enclosed with the original is a copy of the facepage of plaintiff's
motion stapled to a self-addressed stamped envelope. Request you return same
reflecting your file-stamp thereon for my file. The self-addressed stamped
envelope is to expedite its return. ‘Thank you.

ery truly yours,

oC

  

/s/

 
 

CR-120

 

ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, state bar number, and address): FOR COURT USE ONLY

RUDoLPy HVORMEL Cre FT 00602

TELEPHONE NO.: FAX NO.:

ATTORNEY FOR (Name): l E Wi S, DEFAaN gz.

SUPERIOR COURT OF CALIFORNIA, COUNTY OF *
’ PEOPLE OF THE STATE OF CALIFORNIA

DEFENDANT: Roly DAVIS, ‘WARDEN SAN GuewTiN

Date of birth: California Dept. of Corrections No. (if applicable):

 

 

 

NOTICE OF APPEAL—FELONY (DEFENDANT) CASE NUMBER(S):

(Pen. Code, §§ 1237,1538.5(m); Cal. Rules of Court, rule 8.304) 7 OF iv-O9 | 30-Re rp)

NOTICE

+ If your appeal challoee the validity of the plea you must complete the Request for Certificate of Probable Cause on the
other side of this form.(Pen. Code, § 1237.5.)

* You must file this form in the superior court within 60 days after entry of judgment.

1. Defendant (name): ; yf AU 2s ‘
ow Y- [b-202|

appeals from the order or judgment entered on (specify date of order, judgment, or sentence):
: 7

 

 

 

 

 

 

 

 

2. This appeal follows:
a. I A jury or court trial. (Pen. Code, § 1237(a).) s
b [_] A contested violation of probation. (Pen. Code, § 1237(b). )
co LIa guilty (or no-contest) plea or an admitted probation violation (check all boxes that apply):
(1) [J This appeal is based on the sentence or other matters occurring after the plea. (Cal. Rules of Court, rule 8.304.)
(2) [_] This appeal is based on the denial of a motion to suppress evidence under Penal Code section 1538.5.

(3) S This appeal challenges the validity of the plea or admission. (You must complete the Request for Certificate of
Probable Cause on the other side of this form.) Lb 2)

Y 70,2
«Sch omeoect: O) yon vy, 5 CL WARZENEGIER N:D- CAL, May 10)
No-cel-135| I TE, STi pulatjon fo In jwnct rote elie
3. PS regeest ts ine court aupointan aiorney un appeal. Defendant [7 _} was SZ was noi

represented by an appointed attorney in the superior court.

4. Defendant's address: os same as in attorney box above.
as follows:

pate: A 45-]0-24L
Tudelph Meralez > bo 07 er

 

 

 

(TYPE OR PRINT NAME) foe OF DEFENDAMTOR ATTORNEY)
|
Page 1 of 2
Form Approved for Optional Use Penal Code, 1237, 1538.5(m),
Judicial Counci of Catfomia NOTICE OF APPEAL—FELONY (DEFENDANT) Cal maee Couri, rule Ay
CR-120 [Rev. January 1, 2007] (Criminal) www.courtinfo.ca.gov

American LegalNet, Inc.
www.FormsWorkflow.com

Appendix 16-A, page 1

_—————
 

 

  
   
    
  
 
 
  

CR-120

 

[PEOPLE OF THE STATE OF CALIFORNIA vs. Rudo LP A, M ORALEZ— | osennecrs:
DEFENDANT: KO DAVIS QO-CV- 0 §1D-RE ep)

REQUEST FOR CERTIFICATE OF PROBABLE CAUSE

 

 

 

| request a certificate of probable cause. The reasonable constitutional, jurisdictional or other grounds going to the legality of the guilty
plea, no contest plea or probation violation admission proceeding are (specify): :

 

 

Cem Plainl Test dey peg. ligence. (GRIES | vistas DM
OF Fepepat clvil RiGHT Tw.%.¢; EC (993) CRUEL. AND
iN WSUAL UNISHMENT IN VioiATIoN OF THE FTFH
DMENT . CONSTITUTION - Ok THe” un tT STATES, 2
SEE C5 TXT Lolz (2.8 FoR ADDITIaNAL INFO

AND A@TiclLe | s£o17 OF THE ALi FoR A OUSTITINYG
AD NEGLIGENT iNFLicToN of EMoTIDNAL Di<TRE

AYU S-t1¢ JYBT(PO)b): 74 GFR § 5 703 @ |
See. Za SC 4 IG act) feb 4M) (Ev) (public. pouslag)

 

 

 

 

 

 

 

 

 
   
 
 

Estelle V Gamble 6 97, 103 (1996): BRey) Vv Fla,

3, 5, Ch. 1410. 936 A oD EPC i SonerS. fetiiin +he- essenl]e

fe yman di nity ‘inherent jn al person, Respect for tha

dignity anit tes the Er alith fynend mz nt. brohib : tion

O4aiv st Cruel and anu sla | Puni i Shine oy Apri seo that,

médica ty ave, is incaw ng Fit of
diab ‘by And bas ne place ih civilized < Seclesy’

   

 

 

 

 

 

 

   

 

 

 

  
 

 

 
    

 

 

 

 

 

 

| declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct. —

Date:

 

 

(TYPE OR PRINT NAME) (SIGNATURE OF DEFENDANT OR ATTORNEY)

 

COURT ORDER
This Request for Certificate of Probable Cause is (check one): {__] granted [__] denied.

Date:

 

 

CR-120 [Rev. January 1, 2007}

NOTICE OF APPEAL—FELONY (DEFENDANT) wOGE Page 2 of 2
(Criminal)

Appendix 16-A, page 2 —
UNITED STATES COURT OF APPEALS

 

 

FOR THE NINTH CIRCUIT
RUDOLPY MOR ALEZ _ Oth Cir. Case No. 21-15378
Appellant(s),
Vv.

RON DAVIS, et.al.,
Appellee(s).

 

MOTION TO VOLUNTARILY DISMISS APPEAL

Pursuant to Federal Rule of Appellate Procedure 42(b), appellant(s)

Rudolph Moralez hereby move(s)

 

the court for an order dismissing appeal No. 21 - 15878 ;

 

 

—--— Pated:~ June—Z,-. 2021 .--. - Rudolph Moralez ~ ~
Print fib
A lb
LS2° [BA

Si enature(h

Appellant(s) in Pro Se
DECLARATION OF SERVICE BY MAIL
BY PERSON IN STATE CUSTODY

(CCP 1013(A).2015.5)

o> 2 : ~ . .
I, fad | in (Aoralez the undersigned, declare:

| am over the age of 18 years, and is a party to this matter. |am a resident of SAN QUENTIN STATE
PRISON, in the County of Marin, State of California. My prison address is as follows:

Rvdol gly Merale 2. _,
CDCR Number_T-QObC02 , Cell # B=VA-I) cu
SAN QUENTIN STATE PRISON
srr enti Ca ORT 94978

On,_ June § 202) ,1 Served the attached:

Malian RX Vel iwte va Diseuss Aye pase

 

on the parties, at the address listed below, by placing true and correct copies thereof, enclosed in a sealed
envelope (verified by prison staff) with postage fully prepaid, in a deposit box provided by San Quentin State

Prison, for mailing in the United States Mail as per the regulations governing out-going Legal Mail.
LMS. Cou et of fp7L ord S

Lee The Mint Cop ait
LO fx )$ 3935
Ga ol ed ante OA F4iF DFG

 

 

| declare under penalty of perjury, under the laws of the State of California, that all the forgoing is true and
correct.

Executed on une F,202) , at San Quentin, State of California.

Lib? Lie [S2aSLe,
Va oECeaRANT
Hud Morglec T2062
CS) f Shan Quentin’ 3-N-Al-L
San Cuentin , CA 94974

OFF ILE OF THE CLERK

ws. PLSTRICT OF CALLFAAIIA
Ged bo vey CATE WANE ce NEP

SAN FRAN EL SCO, CA 9 Y/02- ae

 

 
